Citation Nr: 1215000	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.

2.  Entitlement to service connection for sleep apnea syndrome, to include as due to exposure to herbicides.

3.  Entitlement to service connection for Barrett's esophagus (claimed as throat cancer), to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1963 to August 1967.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in part, denied the Veteran's service-connection claims for COPD, sleep apnea, and Barrett's esophagus.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

In a phone conversation occurring on March 21, 2012, the Veteran confirmed his desired to file additional service-connection claims for the following conditions: a birth defect of his first child (resulting in her death), a thyroid condition, a skin condition, and a prostate condition, all to include as due to exposure to herbicides.  See the Veteran's May 12, 2012 Report of General Information.  The RO has yet to adjudicate these claims in the first instance.  As such, they are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for COPD, sleep apnea and for Barrett's esophagus [also claimed as throat cancer].  On his substantive appeal, the Veteran specifically requested a hearing before a member of the Board at a local VA office.  See the Veteran's November 2011 VA Form 9.  To date, no hearing has been scheduled.  The Veteran's representative notified the Board of this fact in an April 2012 Informal Hearing Presentation, and has requested that the Board remand all three issues on appeal so that the requested hearing may be scheduled.  See the Veteran's April 2012 Informal Hearing Presentation, page 2.  

The Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) [citing 38 U.S.C.A. § 7104(a) (West 1991)]; 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

VBA should schedule the Veteran for a BVA Travel Board hearing at the RO in Indianapolis, Indiana.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

